Exhibit 10.1

SEPARATION AND RELEASE AGREEMENT

This Separation and Release Agreement (the “Agreement”) is made by and between
Akamai Technologies, Inc. (the “Company”), and David Kenny (the “Executive”)
(collectively, the “Parties”).

In consideration of the promises and conditions set forth herein, the receipt
and sufficiency of which are hereby acknowledged, and provided this Agreement is
signed no later than October 24, 2011, the Parties agree as follows:

 

1. Resignation as President and Director – On October 24, 2011, the Executive
will resign in writing from his positions as President and Director of the
Company, with his resignation as President to be effective on such date and his
resignation as Director to be effective upon the acceptance of such resignation
by the Company’s Board of Directors.

 

2. Transition Period – The period from October 24, 2011 until December 31, 2011,
(the “Separation Date”) shall be a “Transition Period,” during which the
Executive will (a) serve as Senior Advisor, reporting to the Chief Executive
Officer (the “CEO”), and (b) continue to receive his current base salary, vest
in his equity, and participate in the Company’s health and dental insurance
plans, provided in each case that he abides by the terms of this Agreement. The
Executive agrees that, in his role as Senior Advisor, he will perform to the
best of his ability those tasks and responsibilities designated from time to
time by the CEO, and that during the Transition Period he will provide all
reasonable cooperation to the Company, including but not limited to, assisting
the Company in transitioning the job duties he performed while at the Company,
and performing any other tasks as reasonably requested by the Company. The
Executive’s employment with the Company shall end on the Separation Date.

 

3. Separation Arrangement – The Company will permit the Executive to remain
eligible to participate in the Company Executive Bonus Program for 2011 (the
“Program”) and will pay to him the bonus he would have received pursuant to the
Program (at the percentage payout against target expected to be paid to the
other executives of the Company) had he remained employed by the Company on the
date any such bonus was distributed, provided that he signs and returns on his
Separation Date the Additional Release of Claims attached hereto as Attachment A
(the “Additional Release”) and does not revoke such Additional Release. Any such
bonus shall be paid to the Executive in accordance with the terms of the Program
(anticipated to be on or before March 15, 2012), and shall be paid to the
Executive by check sent to his last known address on file.

 

4. Messaging – No later than October 24, 2011, the Executive will provide the
Company with a mutually agreed upon statement regarding the Company that the
Company may include in its press release announcing his resignation. By such
date, the Company will similarly provide the Executive with a mutually agreed
upon statement about his employment with and separation from the Company that
will be included in the press release.

 

5. References – The Executive agrees to direct all reference requests to the
attention of the CEO. If asked, the CEO shall respond to any such request by
providing the inquiring party with a reference consistent with the key messages
mutually agreed to by the Parties.

 

6.

Non-Disparagement – The Executive agrees not to make any false, disparaging or
derogatory statements to any person (including any media outlet, industry group,
investor, securities



--------------------------------------------------------------------------------

  professional, employer, financial institution or current or former employee,
consultant, client or customer of the Company) regarding the Company or any of
its directors, officers, employees, agents or representatives or the Company’s
operations, business affairs or financial condition. For the avoidance of doubt,
this means that the Executive shall not denigrate the Company, verbally or in
writing, about its leadership, market position, current and future prospects,
financial situation, products, services, or in any other regard. The Company
will, in turn, instruct its Directors and executive officers to refrain from
making any false, disparaging or derogatory statements about the Executive.

 

7. Confidentiality – To the extent permitted by law, the Parties agree that both
during the Transition Period and thereafter the terms and contents of any
negotiations and discussions resulting in this Agreement and the Additional
Release (the “Discussions”), shall be maintained as confidential and shall not
be disclosed to any third party; provided, however, that the Parties may
disclose the Discussions as may be necessary and appropriate (a) to their
respective attorneys, tax advisors, insurers, financial advisors, and
accountants, provided that each Party must, prior to disclosure, inform any such
parties of, and obtain their agreement to be bound by, this confidentiality
provision; and (b) to the extent required by law.

 

8. Continuing Obligations – The Executive acknowledges and reaffirms his
obligation to keep confidential and not to disclose any and all non-public
information concerning the Company that he acquired during the course of his
employment with, and service on the Board of Directors of, the Company,
including, but not limited to, any non-public information concerning the
Company’s business, business prospects and financial condition.

 

9. Cooperation – To the extent permitted by law, the Executive agrees to
cooperate fully with the Company in the defense or prosecution of any claims or
actions which already have been brought, are currently pending, or which may be
brought in the future against or on behalf of the Company whether before a state
or federal court, any state or federal government agency or regulator, or a
mediator or arbitrator. The Executive’s full cooperation in connection with such
claims or actions shall include, but not be limited to, being available to meet
with counsel to prepare its claims or defenses, to prepare for trial or
discovery or an administrative hearing or a mediation or arbitration and to act
as a witness when requested by the Company at reasonable times designated by the
Company. The Executive agrees that he will notify the Company promptly in the
event that he is served with a subpoena or in the event that he is asked to
provide a third party with information concerning any actual or potential
complaint or claim against the Company.

 

10. Release – The Executive hereby fully, forever, irrevocably and
unconditionally releases, remises and discharges the Company, its affiliates,
subsidiaries, parent companies, predecessors, and successors, and all of their
respective past and present officers, directors, stockholders, partners,
members, employees, agents, representatives, plan administrators, attorneys,
insurers and fiduciaries (each in their individual and corporate capacities)
(collectively, the “Released Parties”) from any and all claims, charges,
complaints, demands, actions, causes of action, suits, rights, debts, sums of
money, costs, accounts, reckonings, covenants, contracts, agreements, promises,
doings, omissions, damages, executions, obligations, liabilities, and expenses
(including attorneys’ fees and costs), of every kind and nature that he ever had
or now has against any or all of the Released Parties, including, but not
limited to, any and all claims arising out of or relating to his employment with
and/or separation from the Company, including, but not limited to, all claims
arising under any applicable statute or regulation and all common law claims
including a claim for breach of contract (which shall include, without
limitation, all claims arising out of or related to the Executive’s July 22,
2010 Offer Letter and Change of Control and Severance Agreement).

 

2



--------------------------------------------------------------------------------

11. Company Release – The Company hereby fully, forever, irrevocably and
unconditionally releases, remises and discharges the Executive from any and all
claims, charges, complaints, demands, actions, causes of action, suits, rights,
debts, sums of money, costs, accounts, reckonings, covenants, contracts,
agreements, promises, doings, omissions, damages, executions, obligations,
liabilities, and expenses (including attorneys’ fees and costs), of every kind
and nature that the Company ever has had or now has against the Executive,
including, but not limited to, any and all claims arising out of or relating to
his employment with and/or separation from the Company, provided however that
nothing in this paragraph or Agreement shall release Executive from any claims
that the Company ever has had or now has against the Executive for breach of his
obligations under the Non-Competition, Non-Solicitation, Proprietary and
Confidential Information and Development Agreement.

 

12. Nature of Agreement – The Executive and the Company understand and agree
that this Agreement, together with the Additional Release, is a separation
agreement and does not constitute an admission of liability or wrongdoing on the
part of the Company or the Executive.

 

13. Tax Provision – In connection with the separation arrangement provided to
the Executive pursuant to this Agreement and the Additional Release, the Company
shall withhold and remit to the tax authorities the amounts required under
applicable law, and the Executive shall be responsible for all applicable taxes
with respect to such arrangement under applicable law. The Executive
acknowledges that he is not relying upon advice or representation of the Company
with respect to the tax treatment of any of the money or benefits set forth in
this Agreement.

 

14. Acknowledgments – The Executive acknowledges that he has been given a
reasonable amount of time to consider this Agreement and at least twenty-one
(21) days to consider the Additional Release ,that the Company is hereby
advising him to consult with an attorney of his own choosing prior to signing
this Agreement and the Additional Release and that he has had the opportunity to
consult with an attorney if he chose to do so The Executive understands that he
may revoke the Additional Release for a period of seven (7) days after he signs
the Additional Release, and the Additional Release shall not be effective or
enforceable until the expiration of this seven (7) day period. The Executive
understands and agrees that by entering into the Additional Release he is
waiving any and all rights or claims he may have under the Age Discrimination in
Employment Act, as amended by the Older Workers Benefit Protection Act, and that
he has received consideration beyond that to which he was previously entitled

 

15. Voluntary Assent – The Executive affirms that no other promises or
agreements of any kind have been made to or with him by any person or entity
whatsoever to cause him to sign this Agreement or the Additional Release, and
that he fully understands the meaning and intent of this Agreement and the
Additional Release. The Executive further states and represents that he has
carefully read this Agreement and the Additional Release, understands the
contents herein, freely and voluntarily assents to all of the terms and
conditions hereof, and signs his name of his own free act.

 

16. Amendment – This Agreement and the Additional Release shall be binding upon
the Parties and may not be modified in any manner, except by an instrument in
writing of concurrent or subsequent date signed by duly authorized
representatives of the Parties hereto. This Agreement and the Additional Release
are binding upon and shall inure to the benefit of the Parties and their
respective agents, assigns, heirs, executors, successors and administrators.

 

17. Waiver of Rights – No delay or omission by the Company in exercising any
right under this Agreement or the Additional Release shall operate as a waiver
of that or any other right. A waiver or consent given by the Company on any one
occasion shall be effective only in that instance and shall not be construed as
a bar to or waiver of any right on any other occasion.

 

3



--------------------------------------------------------------------------------

18. Validity – Should any provision of this Agreement or the Additional Release
be declared or be determined by any court of competent jurisdiction to be
illegal or invalid, the validity of the remaining parts, terms or provisions
shall not be affected thereby and said illegal or invalid part, term or
provision shall be deemed not to be a part of this Agreement or the Additional
Release.

 

19. Applicable Law – This Agreement and the Additional Release shall be
interpreted and construed by the laws of the Commonwealth of Massachusetts,
without regard to conflict of laws provisions. The Executive hereby irrevocably
submits to and acknowledges and recognizes the jurisdiction of the courts of the
Commonwealth of Massachusetts, or if appropriate, a federal court located in
Massachusetts (which courts, for purposes of this Agreement and the Additional
Release, are the only courts of competent jurisdiction), over any suit, action
or other proceeding arising out of, under or in connection with this Agreement
or the Additional Release or the subject matter thereof.

 

20. Entire Agreement – This Agreement and the Additional Release contain and
constitute the entire understanding and agreement between the Parties hereto
with respect to the Executive’s separation from the Company and his settlement
of claims against the Company. In addition, the Executive and the Company remain
parties to the July 22, 2010 Offer Letter (the “Offer Letter”), the July 22,
2010 Change of Control and Severance Agreement (the “COC Agreement”) and the
Non-Competition, Non-Solicitation, Proprietary and Confidential Information and
Development Agreement (collectively, the “Employment Agreements”), that the
Employment Agreements are in full force and effect and in the event of any
conflict between the terms of this Agreement and the terms of the Employment
Agreements, the terms of this Agreement shall prevail and supersede those set
forth in the Employment Agreements. Furthermore, and for the avoidance of doubt,
following his separation from employment, the Executive will be entitled to
receive only the compensation and benefits set forth in this Agreement, and
shall not be eligible to receive the compensation and benefits set forth in
paragraphs 3 and 4 of the COC Agreement and the section of the Offer Letter
entitled “Severance/Change in Control.”

 

21. Counterparts. This Agreement may be executed in two (2) signature
counterparts, each of which shall constitute an original, but all of which taken
together shall constitute one and the same instrument.

IN WITNESS WHEREOF, the Parties have freely and voluntarily entered into this
Agreement effective as of the date set forth below.

 

AKAMAI TECHNOLOGIES, INC.     By:  

    /s/ Paul Sagan

    Date: 10/24/2011   Name: Paul Sagan       Title: CEO     DAVID KENNY    

    /s/ David Kenny

    Date: 10/24/2011

 

4



--------------------------------------------------------------------------------

ATTACHMENT A

ADDITIONAL RELEASE OF CLAIMS

 

1. Release – In consideration of the separation arrangement, money and benefits
set forth in th Separation and Release Agreement executed by the undersigned and
Akamai Technologies, Inc. as of October 24, 2011 (the “Agreement”), the receipt
and sufficiency of which are hereby acknowledged, the Executive hereby fully,
forever, irrevocably and unconditionally releases, remises and discharges the
Released Parties from any and all claims, charges, complaints, demands, actions,
causes of action, suits, rights, debts, sums of money, costs, accounts,
reckonings, covenants, contracts, agreements, promises, doings, omissions,
damages, executions, obligations, liabilities, and expenses (including
attorneys’ fees and costs), of every kind and nature that he ever had or now has
against any or all of the Released Parties, including, but not limited to, any
and all claims arising out of or relating to the Executive’s employment with
and/or separation from the Company, including, but not limited to, all claims
arising under any applicable statute or regulation, including, without
limitation, all claims under the Age Discrimination in Employment Act, 29 U.S.C.
§ 621 et seq., as amended, and all common law claims. Nothing in this Additional
Release prevents the Executive from filing a charge with, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission or a state fair employment practices agency (except that the
Executive acknowledges that he may not recover any monetary benefits in
connection with any such claim, charge or proceeding).

 

2. Company Release – The Company hereby fully, forever, irrevocably and
unconditionally releases, remises and discharges the Executive from any and all
claims, charges, complaints, demands, actions, causes of action, suits, rights,
debts, sums of money, costs, accounts, reckonings, covenants, contracts,
agreements, promises, doings, omissions, damages, executions, obligations,
liabilities, and expenses (including attorneys’ fees and costs), of every kind
and nature the Company ever has had or now has against the Executive, including,
but not limited to, any and all claims arising out of or relating to his
employment with and/or separation from the Company, provided however that
nothing in this paragraph or Agreement shall release Executive from any claims
that the Company ever has had or now has against the Executive for breach of his
obligations under the Non-Competition, Non-Solicitation, Proprietary and
Confidential Information and Development Agreement.

 

3. Business Expenses and Compensation – The Executive acknowledges that he has
been reimbursed by the Company for all business expenses incurred in conjunction
with the performance of his employment and that no other reimbursements are owed
to him. The Executive further acknowledges that he has received payment in full
for all services rendered in conjunction with his employment by the Company and
that no other compensation is owed to him except as provided in the Agreement.

 

4. Return of Company Property – The Executive confirms that he has returned to
the Company all keys, files, records (and copies thereof), equipment (including,
but not limited to, computer hardware, software and printers, wireless handheld
devices, cellular phones, pagers, etc.), Company identification and any other
Company-owned property in his possession or control and has left intact all
electronic Company documents, including but not limited to those that he
developed or helped to develop during his employment. The Executive further
confirms that he has cancelled all accounts for his benefit, if any, in the
Company’s name, including but not limited to, credit cards, telephone charge
cards, cellular phone and/or pager accounts and computer accounts.



--------------------------------------------------------------------------------

5. Acknowledgments – The Executive acknowledges that he has been given at least
twenty-one (21) days to consider this Additional Release, and that the Company
advised him to consult with an attorney of his own choosing prior to signing
this Additional Release. The Executive understands that he may revoke this
Additional Release for a period of seven (7) days after he signs it by notifying
the CEO in writing, and the Additional Release shall not be effective or
enforceable until the expiration of this seven (7) day revocation period. The
Executive understands and agrees that by entering into this Additional Release,
he is waiving any and all rights or claims he might have under the Age
Discrimination in Employment Act, as amended by the Older Workers Benefits
Protection Act, and that he has received consideration beyond that to which he
was previously entitled. Capitalized terms used but not defined in this
Additional Release shall have the meaning given to them in the Agreement.

 

AKAMAI TECHNOLOGIES, INC.       By:  

 

    Date:  

 

  Name:         Title:       DAVID KENNY      

 

    Date:  

 

To be signed and returned on, but not before, the Separation Date.

 

- 6 -